PER CURIAM.
This is a suit in equity in which the appellant, the plaintiff below, sought a decree declaring void a lien asserted by the. appellee, the defendant below, upon a certain automobile, and sought also to compel the appellee to deliver a certificate of title to the car. There was a counterclaim by the appellee which sought delivery of the car to it or in lieu thereof damages in the sum of $350. The decree was for the appellee.
In its decree, the trial court said:
“This cause coming on to be heard at this term of Court upon the pleadings, and admitted evidence as submitted to the Court by counsel in open Court, and the Court having jurisdiction of the subject matter and the parties, and upon consideration of the admitted facts, and it appearing to the Court that the defendant, General Credit, Inc., is the holder of a recorded chattel mortgage on a certain 1938 Plymouth Sedan Automobile, Serial Number 10542389, Motor Number P6-128183, in the amount of $350.00, and that the automobile is in the possession of the plaintiffs, and it further appearing to the Court that the defendant is entitled to the automobile by virtue of its recorded chattel mortgage or in lieu thereof the satisfaction of its lien in the amount of $350.00, it is, by the Court, this 23rd day of May, 1939, adjudged * * [Italics supplied]
There is nothing in the record indicating what the admitted evidence was, or what the court found as admitted facts. If the *129foregoing recital was intended to be a finding of facts, it was but partial. Numerous other items of fact were in issue under the pleadings.
Rule 52 of the Rules of Civil Procedure for the District Courts of the United States, 28 U.S.C.A. following section 723c, requires that; "In all actions tried upon the facts without a jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment; * * */’
In the absence of the evidence upon which the case was decided and of findings of fact, the case is not in a condition to be reviewed. See Boss v. Hardee, 1937, 68 App.D.C. 75, 93 F.2d 234, upon the necessity of findings.
The decree is reversed and the case remanded for further proceedings not inconsistent with this opinion.